Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

AMENDMENTS TO THE CLAIMS
1-51. (Canceled).  
  
52. (New) A first radio station, comprising: a memory storing instructions; and at least one processor configured to process the instructions to: communicate with a radio terminal configured to perform Dual Connectivity using at least a first cell of the first radio station and a second cell of a second radio station; send, to the second radio station, a first setting related to Discontinuous Reception (DRX) for the first cell and a request to align a second setting related to DRX for the second cell with the first setting related to DRX for the first cell; receive, from the second radio station, a second reception constraint including the second setting related to DRX for the second cell; and transmit, to the radio terminal, a Radio Resource Control (RRC) Connection Reconfiguration message containing constraint information including a first reception constraint including the first setting related to DRX for the first cell and the second reception constraint.  
53. (New) The first radio station according to claim 52, wherein a first On Duration of the first setting related to DRX for the first cell includes a second On Duration of the second setting related to DRX for the second cell.  
54. (New) A second radio station, comprising: a memory storing instructions; and at least one processor configured to process the instructions to: communicate with a radio terminal configured to perform Dual Connectivity using at least a first cell of a first radio station and a second cell of the second radio station; receive, from the first radio station, a first setting related to Discontinuous Reception (DRX) for the first cell and a request to align a second setting related to DRX for the second cell with the first setting related to DRX for the first cell; and 3 ActiveUS 184000207v.1Application No. Not Yet AssignedDocket No.: 2209650.00212US5 Amendment dated January 20, 2021 First Preliminary Amendment send, to the first radio station, a second reception constraint including the second setting related to DRX for the second cell.  
55. (New) The second radio station according to claim 54, wherein a first On Duration of the first setting related to DRX for the first cell includes a second On Duration of the second setting related to DRX for the second cell.  
56. (New) A radio terminal, comprising: a memory storing instructions; and at least one processor configured to process the instructions to: perform Dual Connectivity using at least a first cell of a first radio station and a second cell of a second radio station; and receive a Radio Resource Control (RRC) message containing constraint information including a first reception constraint including a first setting related to Discontinuous Reception (DRX) for the first cell and a second reception constraint including a second setting related to DRX for the second cell, wherein the second setting related to DRX for the second cell is requested, by the first radio station, to align with the first setting related to DRX for the first cell.  
57. (New) The radio terminal according to claim 56, wherein a first On Duration of the first setting related to DRX for the first cell includes a second On Duration of the second setting related to DRX for the second cell.  
58. (New) A method for a first radio station, comprising: communicating with a radio terminal configured to perform Dual Connectivity using at least a first cell of the first radio station and a second cell of a second radio station; sending, to the second radio station, a first setting related to Discontinuous Reception (DRX) for the first cell and a request to align a second setting related to DRX for the second cell with the first setting related to DRX for the first cell; 4 ActiveUS 184000207v.1Application No. Not Yet AssignedDocket No.: 2209650.00212US5 Amendment dated January 20, 2021 First Preliminary Amendment receiving, from the second radio station, a second reception constraint including the second setting related to DRX for the second cell; and transmitting, to the radio terminal, a Radio Resource Control (RRC) Connection Reconfiguration message containing constraint information including a first reception constraint including the first setting related to DRX for the first cell and the second reception constraint.  
59. (CURRENTLY AMENDED) The method according to claim 58 
60. (New) A method for a second radio station, comprising: communicating with a radio terminal configured to perform Dual Connectivity using at least a first cell of a first radio station and a second cell of the second radio station; receiving, from the first radio station, a first setting related to Discontinuous Reception (DRX) for the first cell and a request to align a second setting related to DRX for the second cell with the first setting related to DRX for the first cell; and sending, to the first radio station, a second reception constraint including the second setting related to DRX for the second cell.  
61. (New) The method according to claim 60, wherein a first On Duration of the first setting related to DRX for the first cell includes a second On Duration of the second setting related to DRX for the second cell.  
62. (New) A method for a radio terminal, comprising: performing Dual Connectivity using at least a first cell of a first radio station and a second cell of a second radio station; and receiving a Radio Resource Control (RRC) message containing constraint information including a first reception constraint including a first setting related to Discontinuous Reception (DRX) for the first cell and a second reception constraint including a second setting related to DRX 5 ActiveUS 184000207v.1Application No. Not Yet AssignedDocket No.: 2209650.00212US5 Amendment dated January 20, 2021 First Preliminary Amendment for the second cell, wherein the second setting related to DRX for the second cell is requested, by the first radio station, to align with the first setting related to DRX for the first cell.  
63. (New) The method according to claim 62, wherein a first On Duration of the first setting related to DRX for the first cell includes a second On Duration of the second setting related to DRX for the second cell.


/AYANAH S GEORGE/Primary Examiner, Art Unit 2467